J-A29022-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BRIAN GALLAGHER,                         :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                 Appellant               :
                                         :
           v.                            :
                                         :
GEICO INDEMNITY COMPANY,                 :
                                         :
                 Appellee                :           No. 352 WDA 2016

              Appeal from the Order entered February 18, 2016
          in the Court of Common Pleas of Westmoreland County,
                     Civil Division, No(s): 5561 of 2014

BEFORE: DUBOW, MOULTON and MUSMANNO, JJ.

CONCURRING STATEMENT BY MUSMANNO, J.:           FILED JANUARY 27, 2017

     Reluctantly, I concur with the Majority.    However, as stated in my

Dissenting Opinion in Government Employees Ins. Co. v. Ayers, 955

A.2d 1025 (Pa. Super. 2008), affirmed by an equally divided court, 18 A.3d

1093 (Pa. 2011), “it is my judgment that the application of the household

exclusion where an insured had not waived and received an attendant

reduction in premiums acts as an unknowing waiver of stacking coverage

that deprives an insured of the benefits for which he or she paid.”       Gov't

Employees Ins. Co. v. Ayers, 955 A.2d 1025, 1030 (Pa. Super. 2008)

(Musmanno, J. dissenting). Further, as I explained in Ayers,

     [b]ecause insurance companies routinely require motorcycle
     owners to insure their motorcycles under a separate insurance
     policy from the owners' other vehicles, those motorcycle owners
     who elected and paid for inter-policy stacking will be stripped of
     these benefits when they are injured while riding their
     motorcycles.     I do not characterize this as a "narrow
J-A29022-16


     circumstance" and permit the insurance companies to receive a
     windfall, as they would be permitted to withhold benefits for
     which the insured has paid.

Id. at 1031. My reasoning is no less applicable in the instant situation, and

the issue warrants review by our Supreme Court.

      Judge Dubow and Judge Moulton join the concurring statement.




                                 -2-